DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The “Related Applications” section of the specification should include the patent number of the related application.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-7, 9 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Do et al. 6,905,142.
In regard to claim 1, Do et al. discloses a fitting for conduits having a central axis, comprising: a first threaded fitting component 60;

a conduit gripping device 72 receivable between the first and second fitting component; wherein when the fitting is pulled-up on a conduit 68 the first and second fitting components can be joined together to a first relative axial position of the first and second fitting components to effect conduit grip and seal by the conduit gripping device, sealing the conduit from a non-wetted fitting interior volume at least partially defined by the first and second fitting components;
wherein the first fitting component includes a radially outward facing tapered first annular surface 112 that axially engages a radially inward facing tapered second annular surface 44 of the second fitting component when the first fitting component and the second fitting component are joined together to the first relative axial position, the engaged first and second annular surfaces resisting additional axial stroke of the first and second fitting components, such that a tightening torque beyond the first relative axial position is increased by the axial engagement of the first and second annular surfaces;
wherein at least one of the first annular surface and the second annular surface includes a recess (U-shaped cut out in 64) extending from an inner diameter to an outer diameter of the corresponding annular surface, the recess defining a leak detection port in fluid communication with the fitting interior volume when the first annular surface is in axial engagement with the second annular surface.
In regard to claim 2, wherein the first annular surface 112 includes the recess.
In regard to claim 4, wherein the first 112 and second 44 annular surfaces are substantially frustoconical.

In regard to claim 7, wherein the first fitting component comprises a male threaded fitting body 16 and the second fitting component female threaded fitting nut 60.
In regard to claim 9, wherein the first annular surface is defined by a deformable portion of the first fitting component 64 that is deformable to allow additional relative axial stroke between the first and second fitting components to a second relative axial position advanced beyond the first relative axial position (surface 112 initially hits 44 and as torque is increased, 64 bends inward allowing 112 to advance further into 40).
In regard to claim 13, wherein the first relative axial position (fig. 4) corresponds to a predetermined number of relative turns of the first and second fitting components past a finger-tight position sufficient to effect conduit grip and seal by the conduit gripping device in an initial pull-up of the fitting.
In regard to claim 14, wherein the first relative axial position (fig. 4)  corresponds to a predetermined number of relative turns of the first and second fitting components past a prescribed partially tightened condition used to fix the conduit gripping device to a conduit, 
In regard to claim 15, wherein the first relative axial position (fig. 4) may be identified by a first predetermined measured tightening torque during an initial pull-up of the first and second fitting components.
In regard to claim 16, wherein at least one of the first and second fitting components (element 64) is deformable to allow additional relative axial stroke between the first and second fitting components to a second relative axial position advanced beyond the first relative axial position, and wherein the second relative axial position (fig. 5) may be identified by a second predetermined measured tightening torque during a remake of the fitting subsequent to the initial pull-up of the first and second fitting components.
In regard to claim 17, wherein the second measured tightening torque (fig. 5) is substantially the same as the first measured tightening torque.
In regard to claim 18, wherein the recess (u-shaped cut out in 64) comprises a groove.
In regard to claim 19, wherein the recess (u-shaped cut out in 64) extends along a line intersecting the central axis of the fitting (the groove thickness extends perpendicular to the central axis).
In regard to claim 20, wherein the radially extending recess (u-shaped cut out in 64) has a cross-sectional shape comprising, a semicircular notch.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. 6,905,142.
In regard to claim 8, Do et al. discloses a female threaded nut, but not a male threaded fitting nut.  However, it would have been obvious to one of ordinary skill in the art to provide the nut with a male thread instead of a female thread because the reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Allowable Subject Matter
Claims 3, 5 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679